DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 42 is objected to because of the following informalities:  Claim 42 recites the claim limitation “The device of claim 14” which Examiner believes should be “The device of claim 41” since claim 14 is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28, 31, 34, 40, 43, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation "the second time slot" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the buffer size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the second logical channel" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the payload" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the second portion of the frequency band" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: “receiving an uplink grant”.
Claim 43 recites the limitation "the buffer size" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the second logical channel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the payload" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the second portion of the frequency band" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 29-39 are rejected for claiming dependency from above rejected claim 28.
Claims 32-33 are rejected for claiming dependency from above rejected claim 31.
Claim 40 recites the limitation “transmit in a second time slot of the second time slot duration…” which makes the claim indefinite.  It’s unclear if Applicant intended to claim “the second time slot duration is divided into multiple slots and transmit in a second time slot of the second time slot duration” or “transmit in a second time slot having a duration of the second time slot duration…”.  Examiner will interpret as best understood.
Claims 41-51 are rejected for claiming dependency from above rejected claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 28-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 of US Patent 10,986,531, hereafter Patent’531, in view of 3GPP TSG-RAN WG2 Meeting #97 R2-1703643, provided by Applicant’s IDS, hereafter “3GPP”

	Regarding claim 28 of instant application, claim 1 of Patent’531 discloses
 	A method implemented by a communication device in a radio network, comprising: (see lines 1-2)
 	transmitting, in a first time slot of a first time slot duration of an uplink grant, a Buffer Status Report (BSR) for a plurality of logical channels; (see lines 3-5)
  	transmitting in the second time slot a Scheduling Request (SR) for the first logical channel (see lines 6-8)
	Patent’531 does not expressly teach determining that a traffic flow related to a first logical channel of the plurality of logical channels requires a second time slot configuration with a second time slot duration, wherein the second time slot duration is shorter than the first time slot duration; and 
	3GPP discloses 	determining that a traffic flow related to a first logical channel of the plurality of logical channels requires a second time slot configuration with a second time slot duration, wherein the second time slot duration is shorter than the first time slot duration; and (BSR triggered based on latency-sensitive data becoming available in low-latency logical channel requiring a short TTI having a shorter duration than a legacy/long TTI (sections 2.1-2.2)
	transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel (transmitting SR on short TTI/sTTI on PUCCH or sPUCCH, for logical channel containing latency-sensitive data (section 2.2)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement determining that a traffic flow related to a first logical channel of the plurality of logical channels requires a second time slot configuration with a second time slot duration, wherein the second time slot duration is shorter than the first time slot duration” as taught by 3GPP into Patent’531’s system with the motivation to utilize short TTI for transmission of either BSR or SR to reduce latency (3GPP, sections 1-3)
	Regarding claim 29 of instant application, claim 2 Patent’531 teaches “the BSR is transmitted in a first portion of a frequency band; and the SR is transmitted in a second portion of the frequency band“ (see lines 2-3)

	Regarding claim 30 of instant application, claim 1 Patent’531 teaches “wherein the first logical channel has a higher priority than at least one other logical channel of the plurality of logical channels“ (see lines 9-10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 36, 37, 40, 48, 49, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al (USPN 2012/0039263) in view of 3GPP TSG-RAN WG2 Meeting #97 R2-1703643, provided by Applicant’s IDS, hereafter “3GPP”.

	Regarding claim 40, Moberg discloses
	a communication device in a radio network, the communication device comprising: (UE for communication in a wireless network, comprising [0024, 0037-0039], FIGs. 1, 7)
	a network interface for communicating with a radio network node in the radio network (radio circuitry for wireless communication with base station [0037-0039]
	processing circuitry configured to: (processor executing instructions stored in memory to perform [0024, 0037-0039], FIGs. 1, 3)
	transmit, in an uplink grant, a Buffer Status Report (BSR) for a plurality of logical channels (UE transmitting BSR for a plurality of logical channels used (including a LCG) along with data on a scheduled UL resource [0027-0029, 0008-0010], FIG. 3)
 	transmitting a scheduling request (SR) for a logical channel group (UE transmits SR for a logical channel out of all the logical channels used after it determines new data arrived in its buffer has logical channel having a higher priority than priority logical channels associated with scheduled UL data [0005, 0009, 0029, 0030], FIG. 3 #S4, S7)
	Moberg does not expressly disclose transmitting in a first time slot of a first duration; transmitting in a second time slot of a second duration; determine that a traffic flow related to a first logical channel of the plurality of logical channels requires a second time slot configuration with a second time slot duration wherein the second time slot duration is shorter than the first time slot duration; transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel

	3GPP discloses transmitting in a first time slot of a first duration (BSR transmitted in legacy/short TTI and SR can also be transmitted in short/legacy TTI of a subframe (sections 1-3,)
 	determine that a traffic flow related to a first logical channel of the plurality of logical channels requires a second time slot configuration with a second time slot duration wherein the second time slot duration is shorter than the first time slot duration (BSR triggered based on latency-sensitive data becoming available in low-latency logical channel requiring a short TTI having a shorter duration than a legacy/long TTI (sections 2.1-2.2)
	transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel (transmitting SR on short TTI/sTTI on PUCCH or sPUCCH, for logical channel containing latency-sensitive data (section 2.2)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting in a first time slot of a first duration; transmitting in a second time slot of a second duration; determine that a traffic flow related to a first logical channel of the plurality of logical channels requires a second time slot configuration with a second time slot duration wherein the second time slot duration is shorter than the first time slot duration; transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel” as taught by 3GPP into Moberg’s system with the motivation to utilize short TTI for transmission of either BSR or SR to reduce latency (3GPP, sections 1-3)

Claim 28 is rejected based on similar ground(s) provided in rejection of claim 40.

	Regarding claim 52, Moberg discloses 
	a non-transitory computer readable recording medium storing a computer program product for operating a communication device in a radio network, the computer program product comprising software instructions which, when run on processing circuitry of the communication device, causes the communication device to (memory containing instructions executed by a processor to perform [0023, 0024]
 	transmit, in an uplink grant, a Buffer Status Report (BSR) for a plurality of logical channels (UE transmitting BSR for a plurality of logical channels used (including a LCG) along with data on a scheduled UL resource [0027-0029, 0008-0010], FIG. 3)
 	transmitting a scheduling request (SR) for a logical channel group (UE transmits SR for a logical channel out of all the logical channels used after it determines new data arrived in its buffer has logical channel having a higher priority than priority logical channels associated with scheduled UL data [0005, 0009, 0029, 0030], FIG. 3 #S4, S7)
	Moberg does not expressly disclose transmitting in a first time slot of a first duration; transmitting in a second time slot of a second duration; transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel

	3GPP discloses transmitting in a first time slot of a first duration; (BSR transmitted in legacy/short TTI and SR can also be transmitted in short/legacy TTI of a subframe (sections 1-3,)
 	transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel (transmitting SR on short TTI/sTTI on PUCCH or sPUCCH, for logical channel containing latency-sensitive data (section 2.2)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting in a first time slot of a first duration; transmitting in a second time slot of a second duration; transmit in a second time slot of the second time slot duration, a Scheduling Request (SR) for the first logical channel” as taught by 3GPP into Moberg’s system with the motivation to utilize short TTI for transmission of either BSR or SR to reduce latency (3GPP, sections 1-3)

	Regarding claims 36, 48, Moberg does not expressly disclose “transmitting, in one or more additional time slots of the second time slot duration, one or more SRs for one or more logical channels in the plurality of logical channels” 
	3GPP discloses transmitting SR in short TTI for one or more logical channels (sections 1-3)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmitting, in one or more additional time slots of the second time slot duration, one or more SRs for one or more logical channels in the plurality of logical channels” as taught by 3GPP into Moberg’s system with the motivation to utilize short TTI for transmission of either BSR or SR to reduce latency (3GPP, sections 1-3)

	Regarding claims 37, 49, Moberg discloses “setting a timer of a duration during which further sending of a BSR or a SR for the one or more logical channels is prohibited after the second transmitting has finished” use of prohibit timer [0032]


Claims 29, 30, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of 3GPP and in further view of Feuersanger et al (USPN 2015/0305061).

 	Regarding claims 29, 41, combined system of Moberg and 3GPP does not expressly disclose “the BSR is transmitted in a first portion of a frequency band; and the SR is transmitted in a second portion of the frequency band”
	Feuersaenger discloses “the BSR is transmitted in a first portion of a frequency band; and the SR is transmitted in a second portion of the frequency band” BSR and SR being transmitting at different portions of a frame in the same operating frequency band of a LTE network [0002-0014], FIGs. 7-11)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the first transmitting is performed in a first portion of a frequency band; and the second transmitting is performed in a second portion of the frequency band” as taught by Feuersaenger into combined system of 3GPP and Moberg with the motivation to allow transmission of BSR and SR for higher priority logical channel (Feuersaenger, [0002-0014], FIGs. 7-11)

	Regarding claim 30, 42, combined system of Moberg and 3GPP does not expressly disclose wherein the first logical channel has a higher priority than at least one other logical channel of the plurality of logical channels
	Feuersanger wherein the first logical channel has a higher priority than at least one other logical channel of the plurality of logical channels (a SR is transmitted for a logical channel, part of a logical channel group (LCG), having higher priority than other channels in the LCG (pages 12-13, USPGPUB [0074-0086])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first logical channel has a higher priority than at least one other logical channel of the plurality of logical channels” as taught by Feuersaenger into combined system of 3GPP and Moberg with the motivation to allow transmission of BSR and SR for higher priority logical channel (Feuersaenger, [0002-0014], FIGs. 7-11)


Claims 38, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of 3GPP and in further view of Xiong et al (WO 2017/127126 A1)

	Regarding claims 38, 50, 3GPP discloses transmission of BSR occurring in legacy TTI which is longer than short TTI used for transmission of SR in same suframe (Sections 1-3)
	Combined system of Moberg and 3GPP does not expressly disclose “wherein the communication device operates in time slots of the first time slot duration in a first portion of a band and also operates in time slots of the second time slot duration in a second portion of the band
	Xiong discloses a 5G network operating with an LTE base station and an UE operable to transmit SR and BSR to LTE base station and 5G base station [0070-0075], FIG. 6
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the communication device operates in time slots of the first time slot duration in a first portion of a band and also operates in time slots of the second time slot duration in a second portion of the band” as taught by Xiong into combined system of Moberg and 3GPP with the motivation to implement transmission of BSR to 5G base station (Xiong, [0070-0075], FIG. 6)


Claims 39, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Moberg in view of 3GPP and in further view of Quan et al (EP 2675081 A1)

	Regarding claims 39, 51, combined system of Moberg and 3GPP does not expressly disclose “preconfiguring a list of the one or more logical channels in the plurality of logical channels via radio resource control (RRC) signaling”
	Quan discloses base station configuring a list of logical channels and corresponding priority [0014-0017], Tables 3-7.  Examiner notes that claim 50 contains the language “such that” which indicates intended use and feature(s) claimed after this language are not given patentable weight.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “preconfiguring a list of the one or more logical channels in the plurality of logical channels via radio resource control (RRC) signaling” as taught by Quan into combined system of Moberg and 3GPP with the motivation to provide instructions on which logical channels are considered higher priority (Quan, [0014-0017], Tables 3-7)

Allowable Subject Matter
Claims 31-35, 43-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al (USPN 2017/0055294)		FIG. 15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469